State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   107530
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v
                                            MEMORANDUM AND ORDER
JEVAR Q. STURRIDGE,
                    Appellant.
________________________________


Calendar Date:   August 8, 2016

Before:   McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ.

                             __________


     Craig Meyerson, Latham, for appellant.

      Mark D. Suben, District Attorney, Cortland (Zela E.
Brotherton of counsel), for appellant.

                             __________


      Appeal from a judgment of the County Court of Cortland
County (Campbell, J.), rendered July 3, 2014, convicting
defendant upon his plea of guilty of the crime of criminal sale
of a controlled substance in the third degree.

      In satisfaction of two indictments charging multiple drug
crimes, defendant pleaded guilty to one count of criminal sale of
a controlled substance in the third degree and waived his right
to appeal. Consistent with the plea agreement, County Court
sentenced him to four years in prison with two years of
postrelease supervision. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant upon the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. The judgment
                              -2-                  107530

is thus affirmed and counsel's request for leave to withdraw is
granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67
NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633
[2001]).

     McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.




      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court